Citation Nr: 1625685	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  07-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from August 1959 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The Veteran's claim was previously remanded by the Board in January 2009, June 2010, July 2011, and November 2012.


FINDING OF FACT

The Veteran's headaches began during service and have existed since that time. 


CONCLUSION OF LAW

Headaches had their onset during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran's service treatment reports (STRs) include a report of headaches with occasional eye pain.  In December 1960, the Veteran reported headaches and stomach sickness for two or three months.  The Veteran was assessed with gastritis.  At the July 1961 separation examination, occasional headaches were noted although the neurologic examination was normal.  The Veteran also endorsed frequent or severe headaches on his service discharge report of medical history.  

VA outpatient treatment reports reflect that the Veteran underwent a computed tomography (CT) of the head for recurrent headaches in April 2001.  The CT scan revealed no definite infarcts, hemorrhage, or definite space occupying lesion but vascular atherosclerotic calcifications were noted.  

In a November 2005 statement, a private physician, Dr. RCR, indicated that the Veteran was treated during service for the removal of several ticks on his neck.  Dr. RCR reported that the Veteran was not given any medical treatment or antibiotics beyond removal of the ticks and the Veteran developed a fever, skin rash, and red eyes.  The examiner noted that the Veteran developed joint pains, especially during nighttime as well as intermittent skin rash with skin changes at the site of the tick bites, difficulty falling asleep, headaches, and blurred vision as well as feelings of depression.  Dr. RCR reported that she reviewed the medical literature with regard to tick bites and there are several conditions that can result such as Lyme disease, Rocky Mountain Spotted Fever, and Ehrlichiosis.  She indicated that the Veteran's symptoms were consistent with the late symptoms of Lyme disease.  Dr. RCR indicated that if Lyme disease is not properly treated with antibiotics, chronic arthritis, low grade encephalitis with headaches, memory changes, blurred vision, and heart disease can develop.  She noted that the Veteran suffered from many of those symptoms.  She opined that the conditions suffered by the Veteran are, most probably than not, caused by the tick bites suffered during military training and are chronic, progressive, and debilitating.  

At a March 2009 VA infectious diseases examination, the Veteran reported that he was treated during service for tick bites.  He indicated that a nurse cleaned his neck and removed the ticks.  The examiner reported that the Veteran's current symptoms included headache, fatigue, arthralgia, and nodularities on the back of the neck.  The examiner reported that the Veteran was being examined to rule out Lyme disease, Ehrlichia, and Rickettsia.  The examiner indicated that serology tests to rule out the presence of antibodies against the bacteria transmitted by ticks were accomplished and had negative results.  The examiner noted that the Veteran's service treatment reports reflect that that he had occasional headaches which were not due to a tick-borne illness because the clinical presentation of a tick-borne illness is usually more dramatic.    

At a December 2012 VA examination, the Veteran reported that he began suffering from frequent headaches starting in service in 1960 and has been suffering from the same since that time.  He indicated his headaches worsened in 2001.  He reported his symptoms to include headaches with oppressive pain in the frontal and retro-orbital area with radiation to the posterior and nuchal area once a week lasting three to four hours frequently associated with blurry vision, occasional nausea, photophobia, and phonophobia.  He reported the use of Acetaminophen and Advil for the treatment of his headaches.  The examiner diagnosed migraine headaches and opined that the Veteran's headache disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner acknowledged the Veteran's report that his headaches started while he was in service and persisted during the years after service.  The examiner noted that the Veteran was evaluated for headaches during active service and reported headaches during his separation examination.  The examiner indicated that while the Veteran reported headaches since service, there was no medical evidence to confirm the evidence of headaches and a chronicity of such headaches after service.  The examiner noted that the first medical evidence of headaches was at VA in February 2001.  The examiner reported that the Veteran's available medical records are silent for headaches from 1961 until 2001.  The examiner also indicated that the Veteran's headaches reported in the STRs were not suggestive of migraine headaches; however, the clinical picture of the current symptoms is more consistent with migraine headaches.  The examiner concluded that based on a review of the claims file, examination of the Veteran, and review of the relevant medical history, the current migraine headaches were less likely than not manifested during, related to, or the result of active service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for headaches.  

Initially, the evidence of record indicates that the Veteran's headaches are not related to a tick-borne illness.  The 2009 VA examiner found that there was no objective evidence of any tick-borne illness to which the Veteran's report of headaches could be linked.  The examiner provided a detailed rationale for that conclusion, citing the service treatment records, in particular.  Although Dr. RCR linked the Veteran's various conditions, including headaches, to the reported tick bites suffered during service, the 2009 VA examiner specifically reported that serology tests were negative for any tick-borne illness.  The Board finds that private opinion less persuasive because the examiner did not include any objective testing to diagnose a tick-borne illness to which the Veteran's headaches could be linked.  

The Veteran argues, however, that his headaches began during service and have existed since that time.  First, there is a current disability as the Veteran has provided competent and credible testimony regarding the presence of headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptoms); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, the 2012 VA examiner diagnosed headaches.  Thus, the first element of service connection is met.  Second, the Veteran has provided competent and credible testimony that he had headaches during service, as his assertions have been consistent.  Additionally, they are borne out by the record, as the Veteran's STRs show in-service headaches and a report of headaches upon discharge.  See Barr, 21 Vet. App. at 307; Caluza, 7 Vet. App. at 511.  Accordingly, in-service headaches are established.  

Finally, then, the issue is whether the Veteran's current headaches are related to the in-service headaches.  The 2012 VA examiner concluded that the Veteran's current headache disability did not manifest during service nor was it related to the Veteran's active duty service.  In support of that opinion, the examiner noted the lack of any treatment from service separation to 2001 but also noted that the Veteran's occasional headaches in service were not suggestive of migraine headaches; however, the Veteran's current symptoms were more consistent with migraine headaches.  Consequently, the Board finds this opinion inadequate as it relies on a lack of treatment despite the Veteran's competent and credible lay statements of continuous headaches and doesn't address whether the in-service headaches could have been an earlier manifestation of the migraine headaches.  The Board thus assigns the opinion no probative weight. 

The Veteran, however, has testified that he has had headaches since his service discharge.  As noted above, he is competent to report these symptoms and the Board has found them credible as they have been consistent.  See Barr, 21 Vet. App. at 307; Caluza, 7 Vet. App. at 511.  Accordingly, the most probative evidence of record demonstrates that headaches began during service and have existed since that time.  The Board finds that the preponderance of the evidence supports the claim and service connection for headaches is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for headaches is granted.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


